                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

LEORA RILEY, et al.,                                  )
Individually and on behalf of all others              )
similarly situated,                                   )
                                                      )
                               Plaintiffs,            )
                                                      )
v.                                                    )       Case No. 18-cv-2337-KHV-TJJ
                                                      )
PK MANAGEMENT, LLC, et al.,                           )
                                                      )
                               Defendants.            )

                                              ORDER

         This matter is before the Court on Plaintiffs’ Motion to Compel Production or, in the

Alternative, for In Camera Review (ECF No. 79). On February 11, 2019, the Court ordered

Defendant Aspen Companies Management, LLC to submit an unredacted copy of the document

in question for in camera review.1 Aspen has done so and the Court has reviewed the document

and is ready to rule.

         As Aspen explained in its response to the motion, the email contains a message from its

employee Mr. Levenbrown “communicating a message from the company’s attorney to another

employee down the chain of command.”2 Mr. Levenbrown is the regional manager for Central

Park Towers and direct supervisor to the other employee in the email chain, Margaret Mejia.

Ms. Mejia is the on-site property manager for Central Park Towers.

         After reviewing the contents of the emails provided to Plaintiffs in redacted form, the

Court finds they are subject to attorney-client privilege. The contents are as Aspen explained



1
    ECF No. 112.
2
    November 27, 2018 letter from counsel (ECF No. 110-1 at 7).
them, i.e. communication from a supervisor to an employee with legal advice from the

company’s lawyer for the employee to follow concerning a KCPT film inquiry. “[T]he attorney-

client privilege extends to communications made within a corporation if those communications

are made for the purpose of securing legal advice.”3

         The Court therefore denies Plaintiffs’ motion insofar as it seeks to compel Aspen to

produce an unredacted version of Bates no. Aspen007901 to Plaintiffs.

         IT IS SO ORDERED.

         Dated this 15th day of February, 2019, at Kansas City, Kansas.




                                                               Teresa J. James
                                                               U. S. Magistrate Judge




3
    Williams v. Sprint/United Mgmt. Co. 238 F.R.D. 633, 638 (D. Kan. 2006).


                                                 2
